Name: Council Regulation (EEC) No 1422/76 of 21 June 1976 laying down rules for determining rice marketing centres other than Arles and Vercelli
 Type: Regulation
 Subject Matter: plant product;  distributive trades;  marketing
 Date Published: nan

 No L 166/18 Official Journal of the European Communities 25 . 6. 76 COUNCIL REGULATION (EEC) No 1422/76 of 21 June 1976 laying down rules for determining rice marketing centres other than Aries and Vercelli THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (1 ), and in particular Article 4 (5 ) thereof, Article 1 The main marketing centres in surplus areas to be determined pursuant to Article 4 (5 ) of Regulation (EEC) No 1418/76 must fulfil the following conditions : (a) existence of storage depots with enough technical equipment for a sufficiently large amount of paddy rice to be regularly taken over, treated for storage and delivered ; (b) a favourable transport situation for the taking over and, above all , the disposal of the rice. Having regard to the proposal from the Commission, Whereas in accordance with Article 4 (3 ) of Regulation (EEC) No 1418/76 intervention prices for Aries and Vercelli are fixed so that the differences between them and between the inter ­ vention price and the target price reflect the disparities which, given a normal harvest, arise under normal conditions of price formation on the market and allow the free movement of rice within the Community in accordance with market requirements ; Article 2 The Council, acting on a report from the Com ­ mission, shall review annually the results of the application of Artiole 1 . Whereas the marketing centres to be determined by the Commission must be situated only in surplus areas ; whereas account should therefore be taken, in determining them, of the supply situation for rice within the Community and in particular of the fact that rice production is largely concentrated in two very limited areas ; Article 3 1 . Council Regulation No 369/67/EEC of 25 July 1967 laying down rules for determining rice marketing centres other than Aries and Vercelli (2 ) is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation .Whereas, to ensure the proper working of the inter ­ vention system, the marketing centres must be in a position to stock large quantities of rice and to dispose of it under the best conditions ; whereas centres which have, an adequate infrastructure and are situated in an area which has sufficient transport facilities should be used, Article 4 This Regulation shall enter into force on 1 July 1976. (*) See page 1 of this Official Journal. (8) OJ No 174, 31 . 7. 1967, p .. 38. 25 . 6 . 76 Official Journal of the European Communities No L 166/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 1976. For the Council The President J. HAMILIUS